Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed on June 17, 2021.  Claims 1 and 3 have been amended.  No claim has been cancelled or newly added.  Accordingly, claims 1-12 are pending in the application and under consideration on the merit.

Withdrawn Claim Rejection under 35 U.S.C. 112(d)

The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is hereby withdrawn in view of amendments dated 06/17/21.

Applicant’s arguments filed 06/17/2021 have been fully considered, but they are not found persuasive (see detail in response section). The present rejection is maintained from the office action dated 05/05/2021, but has been modified to address Applicant's amended claims of 06/17/2021. 

Claim Rejection under 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shimagami et al (“Shimagami”, US 20120142774 A, published June 7, 2012) and Tanisaka (US 20110275592 A, published November 10, 2011).
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant.
In addition, claim 1 uses the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components.
Shimagami is directed to an emulsifying preparation (title).  Shimagami teaches that the emulsifying preparation contains (A) an oil phase component containing an oil-soluble component, (B) an aqueous phase component containing a polyol, and (C) an emulsifier containing polyglycerol fatty acid monoester (abstract, read on the limitations of the oil component, emulsifier, and water in the instant claim 1); the aqueous phase of (B) contains a polyol including propanediol, 1,3-butanediol, glycerol; sorbitol, maltitol, reduction syrup, and etc. ([0043] read on the limitation of polyhydric alcohol in the in the instant claim 1 and the limitation of  the polyhydric alcohol in the instant claim 8).   Shimagami also teaches that, to contain an oil-soluble component in an aqueous phase, various solubilization, dispersion, and polyglycerol fatty acid ester having the below-mentioned HLB value of 10-15, sorbitan ester of fatty acid having an HLB value of 2-6 and/or diglycerol fatty acid ester having an HLB value of 2-6, polyols and water ([0006], read on the limitations of the instant claims 2-3).  Shimagami further teaches that fats and oils used for pharmaceutical products and foods can be used. Examples thereof include liquid paraffin, squalane, avocado oil, soybean oil, rape seed oil, palm oil, rice oil, corn oil, safflower oil, medium-chain saturated fatty acid diglyceride or triglyceride and etc. ([0036], read on the limitation of oil component in the in the instant claims 6-7 and the limitation of the emulsifier in the instant claim 9).  Additionally, Shimagami teaches that the emulsifying preparation comprising emulsifier in 6% and medium-chain triglyceride 13.0% ([0065], read on the limitations of emulsifier in the instant claims 1, 2-3, falling within the claimed range of emulsifier in the instant claims 4-5, and falling within the claimed range of the water-soluble antioxidant of 30% by mass or less in the instant claim 10).  It should be noted that the amount of 30% by mass or less in the instant claim 10 does not have lower limit and any amount > 0% satisfy the requirement of claim 10.  Furthermore, Shimagami teaches that the oil phase component of the above-mentioned (A) can contain an oil-soluble active ingredient. Examples of the oil-soluble component include oil-soluble medicaments, oil-soluble vitamins such as liver oil, vitamin A, vitamin A oil, vitamin D.sub.3, vitamin B.sub.2 butyrate, natural vitamin E mixture (interpreted as tocopheryl), etc. ([0037], read on the limitations of oil-soluble antioxidant in the instant claims 11-12). 
Shimagami does not expressly teach a polyunsaturated fatty acid as claimed.  The deficiency is cured by Tanisaka. 
unsaturated fatty acids as the additional oily ingredients include monounsaturated fatty acids (.omega.-9, such as oleic acid) and polyunsaturated fatty acids.  Among the polyunsaturated fatty acids, examples of .omega.-3 oils and fats include linolenic acid (including linseed oil etc.), eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA), and fish oils containing any of them ([0057] -[0058], read on the limitations of polyunsaturated fatty acid in the instant claim 1). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose a polyunsaturated fatty acid as taught by Tanisaka as the particular ingredient for the antioxidant dispersion because polyunsaturated fatty acids, particularly docosahexaenoic acid (DHA), are biologically important.  Thus, a person of ordinary skill in the art would have a reasonable expectation to be of success in choosing a polyunsaturated fatty acid as an option.  See MPEP 2143, part (I)(A) and (E). 
Regarding the preamble of antioxidant dispersion, the limitation of water-soluble antioxidant in claim 1, glycerin fatty acid ester as emulsifier in claim 9, although, Shimagami and Tanisaka are silent physical and chemical properties of these ingredients, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the contents of the oil component having a polyunsaturated fatty acid content of less than 50% by mass; polyhydric alcohol, the reduced starch syrup in claim 1, the concentration of the emulsifier in claims 4-5 and the content of the water-soluble antioxidant in claim 10, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Shimagami teaches that the emulsifying preparation comprising glycerol in 55% (Example 1 of Shimagami), emulsifier in 6%; and medium-chain triglyceride (an emulsifier) 13.0%. It would have been obvious to vary the amount to achieve the effect desired, absent evidence to the contrary.  

Response to Arguments 
Applicant argues Shimagami teaches an emulsifying preparation which contains 55.0% of glycerol, 13.0% of medium-chain triglyceride, and 1.0% of ascorbic acid (please see Example 1). Tanisaka teaches unsaturated fatty acids as additional oily ingredients of an emulsion composition. However, neither Shimagami nor Tanisaka explicitly teaches or suggests the present invention as recited in amended claim 1. 
In response, as set forth in the rejection above, all the critical elements of the instant are taught or suggested by Shimagami and Tanisaka.  The amounts and proportions of each ingredient are result effective parameters chosen to obtain the desired effects, e.g. [0009] and [0042] of 

 Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Prior Art 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.